DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

Claim Objections
Claim 19 is objected to because of the following informalities:  Line 2 has been amended to recite “the said” which is grammatically incorrect; it is suggested to remove one of these terms.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly presented dependent claim 23 recites “wherein each of the at least one capsule compartment comprises a different dose of the active ingredient”. This limitation is not supported by the original disclosure. Applicant refers to paragraphs [0059], [0104] and [0168] for support of new claims 21-25, but none of these paragraphs (or others in the Specification) support each capsule compartment having a different dose of the active ingredient. Paragraphs [0059], [0070] and [0077] state that multiple doses can be released by the consumable capsule but do not specific that these doses are different and originate from different capsule compartments. Accordingly, claim 23 constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite “wherein the consumable capsule interferes with an electromagnetic field generated by an activation device […]”. This limitation, as written, appears to require the “activation device” to be a part of the claimed invention; however, the preamble of the claim is directed only to “a consumable capsule”. Therefore, it is unclear if the “activation device” is intended to (1) be a part of the claimed invention (and thus, the claim directed to a “system” of the consumable capsule and the activation device and not just “a consumable capsule”) or (2) only be functionally recited. For the sake of examination, the latter (2) is the interpretation applied to the claim. Therefore, it is suggested to amend lines 12-13 to recite “wherein the consumable capsule is configured to interfere 
Claims 2-3, 5 and 19-25 are rejected due to their dependence on claim 1.
Newly presented claim 22 and 23 respectively recite “wherein each of the at least one capsule compartment comprises a different active ingredient” and “wherein each of the at least one capsule compartment comprises a different dose of the active different from an active ingredient/dose that is injected into the patient, for example) or (2) the claims require multiple capsule compartment that each contain an active ingredient/dose that is different from an active ingredient/dose found in the other capsule compartment(s). For the sake of examination, the latter (2) is the interpretation applied to the claims. Therefore, it is suggested to amend claims 22 and 23 to respectively recite “wherein multiple capsule compartments and each capsule compartment comprises a different active ingredient from the other capsule compartment(s)” and “wherein multiple capsule compartment and each capsule compartment comprises a different dose of the active ingredient from the other capsule compartment(s)”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehurst et al. (US Pat 6,733,485) in view of Lenaerts et al. (“An Inductive Power Link for a Wireless Endoscope”, Biosensors & Bioelectronics, 22 (2007), no. 7, 1390-1395; provided by Applicant 10/17/2019), Kishimoto et al. (PG PUB 2006/0155197) and Uhland et al. (PG PUB 2014/0088346).
Re claim 1, Whitehurst et al. discloses a consumable capsule 150 (Fig 3A,4A; it is noted that although Whitehurst does not explicitly state that capsule 150 is consumed, it is capable of being consumed based on its size, shape and material), comprising: an outer surrounding sidewall 152 defining a capsule interior (as seen in Fig 3A); a coil arrangement 146 disposed within the capsule interior for receiving a wireless activation signal and emitting electromagnetic energy in response thereto (Col 15, Lines 12-16); a control section 147 configured in response to the electromagnetic energy emitted by said coil arrangement to condition said wireless activation signal into a trigger signal (Col 14, Lines 36-37); and at least one capsule compartment 140 associated with said outer surrounding sidewall (Col 13, Lines 61-64), said at least one capsule compartment storing an active ingredient 139 (Col 13, Lines 61-64) and being movably sealed by at least one actuator 132 that is responsive to said trigger signal to change its configuration to allow for release of the active ingredient (Col 14, Lines 35-44) into a gastrointestinal tract of a user of the consumable capsule (although Whitehurst does not explicitly disclose that the capsule is used in the gastrointestinal tract, it is capable of being used therein due to its size, shape and material).

Whitehurst/Lenaerts does not disclose that the configuration change made by the at least one actuator is compressing longitudinally and expanding circumferentially. Kishimoto, however, teaches a fluid delivery device G (Fig 10A,1 OB) comprising an actuator 62+64 (Fig 10A,10B) that is responsive to a trigger signal to change its configuration, by compressing longitudinally and expanding circumferentially (as seen in moving from Fig 10B to 10A; Para 154, 156,158), to allow for release of an active ingredient from a compartment (Para 154,156,158 disclose that component 62b of 62+64 contracts axially and expands radially when a voltage is applied thereto to open pathway 66 so as to allow flow of fluid therethrough; it is noted that Whitehurst’s actuator is also triggered by voltage, Col 14, Lines 38-41) for the purpose 
Although Whitehurst discloses that the consumable capsule is configured to provide a feedback signal to an activation device (since it can send data (i.e. “a feedback signal”) to a control 120, as described in Col 20, Lines 50-61), Whitehurst/Lenaerts/Kishimoto do not explicitly disclose that this feedback signal is provided subsequent to releasing the active ingredient. Uhland, however, teaches a consumable capsule (as seen in Fig 5) that provides, subsequent to releasing an active ingredient 520/518 (Fig 5) from at least one capsule compartment 516/514 (Fig 5) thereof, a feedback signal to an activation device (Para 81) for the purpose of providing data relevant to the operation of the capsule (Para 81). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Whitehurst/Lenaerts/Kishimoto to include the capsule such that it is configured to provide the feedback signal subsequent to releasing the active ingredient, as taught by Uhland, for the purpose of providing data relevant to the operation of the capsule (Para 81). 
Although Whitehurst/Lenaerts/Kishimoto/Uhland do not explicitly disclose that the consumable capsule interferes with an electromagnetic field generated by an activation device to allow the activation device to estimate a location of the consumable capsule in solely as a teaching reference for this inherency, which sets forth that a triaxial coil arrangement will provide interference in a conflicting electromagnetic field that provides location indication (Para 8).
Re claim 2, Whitehurst as modified by Lenaerts in the rejection of claim 1 above discloses that said triaxial coil arrangement comprises three coils which are oriented substantially orthogonally with respect to one another (as seen in Fig 2 and described in the first paragraph of the section titled “2.3 Power receiver” on page 1391 of Lenaerts). Please see the rejection of claim 1 for motivation for this modification.
Re claim 3, Whitehurst as modified by Lenaerts in the rejection of claim 1 above disclose that said triaxial coil arrangement comprises a plurality of stacked coils (as seen in Fig 2 of Lenaerts). Please see the rejection of claim 1 for motivation for this modification.
Re claim 5, Whitehurst/Lenaerts as modified by Kishimoto in the rejection of claim 1 above disclose that said at least one actuator is configured at least partially from a stimuli responsive material (the elastomer or polymer of EPAM(2), Para 89,90 of Kishimoto). Please see the rejection of claim 1 for motivation for this modification.
Re claim 19, Whitehurst/Lenaerts as modified by Kishimoto in the rejection of claim 1 above disclose that the trigger signal comprises an electric current that 
Re claim 20, Whitehurst/Lenaerts as modified by Kishimoto in the rejection of claim 1 above disclose all the claimed features except explicitly disclosing that the stimuli responsive material comprises at least one inherently conjugated polymer (ICP). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stimuli responsive material of Kishimoto (which is disclosed as being a polymer, Para 90) to comprise at least one inherently conjugated polymer (ICP) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 21, Whitehurst/Lenaerts/Kishimoto disclose all the claimed features except explicitly that the sidewall comprises polyethylene or PLGA. Uhland, however, teaches forming a consumable capsule’s sidewall of polyethylene (Para 32) for the purpose of ensuring that the sidewall is biocompatible and resistant to degradation (Para 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Whitehurst/Lenaerts/Kishimoto to include the sidewall such that it comprises polyethylene, as taught by Uhland, for the purpose of ensuring that the sidewall is biocompatible and resistant to degradation (Para 32).
Re claim 22, Whitehurst/Lenaerts/Kishimoto disclose all the claimed features except that each of the at least one capsule compartment comprises a different active ingredient. Uhland, however, teaches two capsule compartments 514,516 (Fig 5) that each contain a different active ingredient (Para 86) for the purpose of providing a 
Re claim 23, Whitehurst/Lenaerts/Kishimoto disclose all the claimed features except that each of the at least one capsule compartment comprises a different dose of the active ingredient. Uhland, however, teaches two capsule compartments 514,516 (Fig 5) that each contain the same active ingredient (Para 86) but different doses thereof (Para 44 discloses that the release from each of these compartments overlap, as seen in Fig 5, and therefore at each point in time, the compartment contain a different dose from each other; it is noted that the claim does not require the original doses to be different) for the purpose of extending release of the active ingredient (Para 44; as an overlap would mean that the active ingredient is still being delivered from the second compartment after delivery from the first compartment has ended). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Whitehurst/Lenaerts/Kishimoto to include two capsule compartments that each comprise a different dose of the active ingredient, as taught by Uhland, for the purpose of extending release of the active ingredient (Para 44). It is noted that one of ordinary skill in the art would recognize that this modification would involve replacing the 
Re claim 24, Whitehurst/Lenaerts/Kishimoto as modified by Uhland in the rejection of claim 1 above disclose that the feedback signal is based on a type or an amount of the active ingredient released (Para 81 of Uhland). Please see the rejection of claim 1 for motivation for this modification. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehurst et al. (US Pat 6,733,485)/Lenaerts et al. (“An Inductive Power Link for a Wireless Endoscope”, Biosensors & Bioelectronics, 22 (2007), no. 7, 1390-1395)/Kishimoto et al. (PG PUB 2006/0155197)/Uhland et al. (PG PUB 2014/0088346) in view of Roy (PG PUB 2006/0142706).
Re claim 20, Whitehurst/Lenaerts/Uhland as modified by Kishimoto discloses that the stimuli responsive material comprises at least one polymer (Para 90 of Kishimoto) but does not explicitly disclose that this polymer is an inherently conjugated polymer (ICP). Roy, however, teaches using an inherently conjugated polymer (Para 38) in actuators (Para 35) for the purpose of ensuring the actuators is only activated when subjected to electric voltage (Para 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Whitehurst/Lenaerts/Kishimoto/Uhland to include the at least one polymer of the stimuli responsive material as an inherently conjugated polymer (ICP), as taught by Roy, for the purpose of ensuring the actuator is only activated when subjected to electric voltage (Para 35).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim and is also rejected under 35 USC 112(b) due to its dependence on independent claim 1 (as set forth above). However, claim 25 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of dependent claim 25 (in combination with the subject matter of independent claim 1) could either not be found or was not suggested in the prior art of record. Claim 25 requires the consumable capsule to be configured to cause different amounts of interference to the functionally-recited electromagnetic field based on a type or an amount of the active ingredient released. Although Zur (cited in the rejection of claim 1 above as a teaching reference) teaches that a consumable capsule can cause different amounts of interference to an electromagnetic field, Zur does not disclose that this is based on a type or an amount of the active ingredient released; rather, Zur teaches that the variance in interference amount is due to difference in positioning of the capsule. Although this claimed limitation is direction to a function of the capsule, this function dictates the structures required of the capsule – that is, it requires the capsule to possess means to produce interference that varies based on a type or an amount of the active ingredient released. Such a feature is not disclosed or taught in the cited reference and could not be found or was not suggested elsewhere in the other prior art of record.
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. Applicant asserts that none of the reference cited in the previous Detailed Action (Whitehurst, Kishimoto, Roy and Lenaerts) disclose the subject matter amended into claim 1, but does not provide specific arguments to support this stance. Accordingly, Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the cited references (i.e. they do not show how the amendment avoids the cited references). As set forth above, the combination of Whitehurst/Lenaerts/Kishimoto discloses/teaches the amended subject matter of lines 12-15 of claim 1 while the newly cited Uhland reference teaches the amended subject matter of lines 16-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2014/0276218 to Hyde et al., PG PUB 2013/0310664 to Kozloski et al., PG PUB 2005/0143623 to Kojima, PG PUB 2004/0122315 to Krill and US Pat 6,464,687 to Ishikawa et al. each disclose consumable capsules for delivery of at least one active ingredient to the gastrointestinal tract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783